Title: To George Washington from Samuel Huntington, 11 November 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir.
          Philadelphia Novr 11th 1779.
        
        Since my letter of the 29th Ulto I am favour’d with your Excellency’s letters of Octor 30th & Octor 17th.
        I had the honor of addressing you in my letter of yesterd[a]y enclosing dispatches from General Lincoln by Major Clarkson.
        Your Excellency will receive herewith enclosed an Act of Congress of this date among other provision for the southern department, containing a resolve that the North Carolina troops and such others as may be conveniently spared from the main army, reinforce General Lincoln without delay; your Excellency must be the best Judge what troops can Conveniently be spared.
        I have also enclosed an Act of Congress of the 6th Instant granting leave of Absence for eight months to Capt. Lieut. Van Dyke of the Artillery; Also the Copy of a letter from the

President of the Council of Massachusetts Bay of the 22d Ulto accompanied with an Act of the 8th Instant directing ⟨the⟩ Commander in Cheif to take order ⟨thereon.⟩ I have the honor to be with great respect Your Excellency’s Humble servant
        
          Saml Huntington President
        
      